           Case 1:19-sw-05872-KMT Document 1 Filed 09/09/19 USDC Colorado Page 1 of 4
AO 106 (Rev. 04/10) Application for a Search Warrant


                                         UNITED STATES DISTRICT COURT
                                                                   for the
                                                            District of Colorado

               In the Matter of the Search of                     )
    2326 Caramillo St., Colorado Springs, CO, further      )    Case No. 19-sw-5872-KMT
    described in Attachment A, attached hereto, and to     )
      include all out-buildings and vehicles located       )
                         thereon.                          )
                                                           )
                                             APPLICATION FOR A SEARCH WARRANT
         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
 penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
 property to be searched and give its location):

 SEE “ATTACHMENT A”, which is attached to and incorporated in this Application and Affidavit

 located in the            State and          District of   Colorado     , there is now concealed (identify the person or describe the
 property to be seized):

 SEE “ATTACHMENT B”, which is attached to and incorporated in this Application and Affidavit

           The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                       evidence of a crime;
                       contraband, fruits of crime, or other items illegally possessed;
                        property designed for use, intended for use, or used in committing a crime;
                       a person to be arrested or a person who is unlawfully restrained.

           The search is related to a violation of:

                                 Code Section                                      Offense Description
                      21 U.S.C. § 841(a)(1)                       Distribution of Controlled Substances
                      18 U.S.C. § 922(g)(1)                       Felon in possession of a firearm or ammunition


           The application is based on these facts:
           X Continued on the attached affidavit, which is incorporated by reference.
              Delayed notice of        days (give exact ending date if more than 30 days:                                ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                                                  s/Jeremy Allen

                                                                                                     Applicant’s signature

                                                                                        Jeremy Allen, Special Agent ATF
                                                                                                     Printed name and title
 Sworn to before me and:                signed in my presence.
                                        submitted, attested to, and acknowledged by reliable electronic means.

 Date: Sep
       Adobe09, 2019
             Date Stamp
                                                                                                     Judge’s signature
                                                                          Kathleen M. Tafoya
 City and state: Denver, CO                                               United States Magistrate Judge
                                                                                            Printed name and title
Case 1:19-sw-05872-KMT Document 1 Filed 09/09/19 USDC Colorado Page 2 of 4




                                       ATTACHMENT A

                    DESCRIPTION OF PREPORTY TO BE SEARCHED

2326 Caramillo St., Colorado Springs, CO 80909. The residence is more specifically
described as a single family, single story and basement, light yellow brick home. “2326” is
displayed in black numbers above the front door on the front of the house. There are blue
shutters around the windows in the front of the home. There is a gray and blue detached car
garage in the rear that gives access to an alley. “2326” is displayed in black numbers above the
garage door, as well. The premise to be searched includes the residence and all rooms, attics,
basements, storage areas, floors, walls and combination safes, lockers and lock boxes, briefcases,
containers, trash areas, surrounding grounds and outbuildings assigned to or part of this
particular property, the garage areas, vehicles associated to occupants of the residence, as well as
the persons of adult age located at the premises at the time of execution of this search warrant.
Below is a picture of the residence location and the detached garage.
Case 1:19-sw-05872-KMT Document 1 Filed 09/09/19 USDC Colorado Page 3 of 4
Case 1:19-sw-05872-KMT Document 1 Filed 09/09/19 USDC Colorado Page 4 of 4




                                      ATTACHMENT B

                            Property to be Seized and Searched For

Evidence, fruits, and instrumentalities of violations of 18 U.S.C Section 922(g)(1) (felon in
possession of a firearm or ammunition), 18 U.S.C. and 21 U.S.C. Section 841(a)(1) (possession
with intent to distribute and distribution of a controlled substances) and particularly the
following:

1. Firearms and/or ammunition and records related to the ownership of such items and any
    items found near any firearms or ammunition tending to show who possessed and controlled
    them;
2. Any photographs or video displaying firearms and/or ammunition;
3. Documents related to the purchase, sale, or manufacture of firearms and/or ammunition;
4. Currency;
5. Documents or personal items for any individual occupying the premise demonstrating
    ownership or possession of items located therein;
6. Any controlled substance or illicit drugs, including Methamphetamine and Heroin.
7. Any related drug paraphernalia, including packaging and distribution materials such as
    scales, bags, cutting agents, and other drug related paraphernalia.
8. Books, records, receipts, notes, ledgers and other documents relating to the transportation,
    orders, purchasing, and distribution, or controlled substances, in particular Methamphetamine
    and Heroin.
9. Computers, electronic media storage devices, digital recording devices, cellular phones, and
    other electronic devices that may contain documents, photographs, videos, and other digital
    evidence.
10. Any safe deposit box keys, storage keys, or records pertaining to safe deposit boxes or
    storage units or areas where illegal goods may be located.
